United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Newark, NJ, Employer
__________________________________________
Appearances:
Michael D. Overman, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1755
Issued: July 7, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On August 20, 2019 appellant, through counsel, filed a timely appeal from a March 25,
2019 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 19-1755.
On October 4, 2016 appellant, then a 56-year-old special agent, filed an occupational
disease claim (Form CA-2) alleging that he sustained neck and back conditions due to factors of
his federal employment including training in a variety of environments, hand to hand combat, long
periods of sitting in a government vehicle while performing surveillance, walking, running,
apprehending “defendants,” and firearm training. He noted that he first became aware of his
conditions on March 6, 2009 and first realized that his conditions were caused or aggravated by
his employment on August 8, 2016. This claim was assigned by OWCP as File No. xxxxxx122.
In an August 11, 2015 personal narrative statement, appellant noted that in November 1986
he had filed a traumatic injury claim, assigned by OWCP as File No. xxxxxx428, when he hit his
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

head on a metal pipe while executing a search warrant; that on August 1, 1994 he filed a traumatic
injury claim, assigned by OWCP as File No. xxxxxx488, for hurting his back while moving a file
cabinet in the office; that in September 1999, he filed a traumatic injury claim for back pain from
executing a search warrant in May 19962; that on March 6, 2009 he filed a traumatic injury claim,
assigned by OWCP as File No. xxxxxx808, for upper extremity pain due to reaching into the back
seat area while in a government vehicle; and that on October 4, 2012 he filed a traumatic injury
claim, assigned by OWCP as File No. xxxxxx658, regarding back pain he developed from sitting
in a government vehicle for an extended period of time.
By decision dated April 20, 2017, OWCP denied appellant’s occupational disease claim in
File No. xxxxxx122, finding that the medical evidence of record was insufficient to establish
causal relationship between appellant’s diagnosed conditions and the accepted factors of his
federal employment.3
On May 19, 2017 appellant, through counsel, requested an oral hearing which was held on
August 17, 2017.
By decision dated October 30, 2017, a hearing representative set aside the May 12, 2017
OWCP decision and remanded the case for further development of the medical record.
Following further development, by decision dated February 6, 2018, OWCP again denied
appellant’s occupational disease claim, finding that the medical evidence of record was insufficient
to establish causal relationship between appellant’s diagnosed conditions and his accepted factors
of federal employment.
On February 13, 2018 appellant, through counsel, requested an oral hearing. By decision
dated April 18, 2018, a hearing representative set aside and remanded the case for further
development of the medical record. The hearing representative also instructed that on remand
OWCP should administratively combine File Nos. xxxxxx122, xxxxxx658, and xxxxxx808.4
By decision dated August 14, 2018, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish causal relationship
between his diagnosed conditions and the accepted factors of his federal employment.
On August 21, 2018 appellant, through counsel, requested an oral hearing which was held
on January 15, 2019.
By decision dated March 25, 2019, a hearing representative affirmed the August 14, 2018
decision.
The Board, having duly considered the matter, finds that the case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files and when two or more injuries

2

The Board notes that no OWCP file could be located for this claim.

3

On May 12, 2017 OWCP reissued its April 20, 2017 decision, as it had not been mailed to appellant.

4

The case record as presented to the Board does not contain a combined case record.

2

occur to the same part of the body.5 As the claims in the following OWCP files all involve
appellant’s back and neck/upper extremities, OWCP File Nos. xxxxxx428, xxxxxx488,
xxxxxx808, xxxxxx658, and xxxxxx122 must be administratively combined for a full and fair
adjudication of appellant’s present claim. This will allow OWCP to consider all relevant claim
files and accompanying evidence in developing appellant’s current occupational disease claim.
Accordingly, the Board will remand the case to OWCP to administratively combine the
case records for OWCP File Nos. xxxxxx428, xxxxxx488, xxxxxx808, xxxxxx658, and
xxxxxx122. Additional OWCP files involving appellant’s back and neck/upper extremities, if any,
should also be administratively combined with the aforementioned OWCP files. Following this
and other such development as deemed necessary, OWCP shall issue a de novo merit decision.
IT IS HEREBY ORDERED THAT the March 25, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 7, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

3

